ORDER
PER CURIAM.
Appellant, Jo Ann Dallas (“claimant”) appeals from the unanimous decision of the Labor and Industrial Relations Commission, affirming the decision of the Administrative Law Judge, in favor of respondent, the Second Injury Fund, awarding no compensation to claimant. Employer, Proctor and Gamble Paper Products, which settled with claimant, is not a party on appeal. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find the decision is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).